The general rule as indicated by Holden, J., that a change in phraseology of a statute indicates changed legislative intent, is undoubtedly generally correct. However, in the present case, it might well be that the legislature intended, instead of a complete change, since the asserted former method was not as pointed out by Holden, J., proscribed, to emphasize that the value of the purchaser's interest as related to assessment of other property was to be the controlling factor as to assessment thereof, not that that value should be entirely disassociated from the proportionate amount paid on the purchase price. In any event, the original statute, or as amended, will not support appellants' theory, but does support the method outlined by the learned trial judge in this conclusion of law and direction quoted by Holden, J.
Therefore, I concur in affirming the judgment approving this method.